Title: From George Washington to Lord Stirling, 10 January 1776
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord
Cambridge January 10th 1776

Having received undoubted Intelligence of the fitting out of a Fleet at Boston, & of the embarkation of Troops from thence, which from the Season of the year and other circumstances

must be destined for some Expedition, South of this; And having such Information as I can rely on, that the Inhabitants of Long Island or a great part of them, are inimical to the rights & liberties of America, & by their conduct & professions have discovered an apparent inclination to Assist in Subjugating their Countrymen & fellow Citizens to the System of tyranny, Administration are Attempting to establish; there is the greatest reason to apprehend, that this Armament, If not immediately designed against the City of New York, is nevertheless Intended for Long Island.
Knowing it to be of the last importance to the Interest of America, to prevent the Enemy from getting possession of these places, and the North River, which would give them the command of the Country and a free communication with Canada, I have dispatched General Lee with orders to repair to New York with such Volunteers as he can raise on his way (having no Troops to spare from hence) to put the City & the Fortifications up the River in the best posture of defence, the season & situation of Affairs will admit of, and for taking proper steps against such persons on Long Island & elsewhere, whose conduct hath rendered them suspected of designs, unfriendly to the views of Congress—I have directed him to apply to you for the Troops of New Jersey in the Continental pay or such of them as he may think necessary for effecting the purposes of his going, which are under your command. I beg and am assured that you will afford him every assistance in your power, for facilitating this business, as far as may be consistent, or not repugnant to the Orders you shall have received from Congress, and with all possible expedition. I am My Lord with much esteem Your Obed. Servt

Go: Washington

